Taliaferro, J.
There are several grounds on which the dismissal of the appeal taken in this case is asked, hnt the motion to dismiss, it appears, comes too late. The appeal was made returnable to this court on the first Monday of November, 1869. The transcript was filed on the twenty-fifth of October, 1869, and the motion to dismiss, on the eleventh of April, 1870 — more than three days having, in the interim, elapsed. 7 N. S. 271; 2 An. 138; 39 An. 276.
It is therefore ordered that tho motion to dismiss he overruled.